DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1 – 18 in the reply filed on December 31st, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 19 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 31st, 2020.


Specification
The disclosure is objected to because of the following informalities:
In the Specification, page 30 at [00100], there is no depletion region 614 on curve 602 in Fig. 6B or Fig 6A, and there is no central point 651 in Fig 6A or Fig 6B.   It appears that these numbers (614 and 651) correspond to 611 and 606 respectively.  In such case, the Examiner suggests amending the numbers.  Alternatively, if the intent of the applicant may be to point to an embodiment not shown in either Fig 6A or 6B, the Examiner suggest amending [00100] to include that the embodiment is not shown.
Appropriate correction is required.

Claim Interpretation




The claims, as originally filed, is missing claim 9. This appears to be a numbering/typographical error such that if the application is eventually allowed the Examiner will renumber the claims. In the interest of the clarity of the record, Claims 1-8 and 10-20 are pending such that there are 19 claims total.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 8, 11 – 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monceau (D. Monceau, et.al, Surface segregation and morphology of Mg-doped α-alumina powders,) (hereinafter referred to as “Monceau”).

Regarding claim 1, Monceau teaching an abrasive particulate comprising a body and a dopant contained in the body (see Monceau at page 852, column 1, paragraph 2 first sentence teaching that the study concerns the influence of the thermal treatment conditions of α-alumina 
the dopant is non-homogenously distributed throughout the body (see Monceau at page 852, column 1, paragraph 2, last sentence teaching a report on a systematic study of cation redistributions (dopants and impurities) near the surface of alumina powder, thus the dopant is non-homogeneously distributed throughout the body), and 
defines the following regions in the body (see Monceau at page 855, column 2, Fig. 8 (also shown below) teaching a distribution profile of magnesium through an alumina grain): 

    PNG
    media_image1.png
    687
    772
    media_image1.png
    Greyscale

an enriched region abutting an exterior surface of the body and having a first dopant content (see Monceau at page 855, column 2, Fig. 8 teaching an enriched region from 0.0 nm – 0.5 nm having a first dopant content); 
a doped region in a central region of the body and different than the enriched region, the doped region having a second dopant content (see Monceau at page 855, column 2, Fig. 8 teaching a doped region from 1.5 nm – 100 nm having a second dopant content); and
a depletion region between the enriched region and doped region (see Monceau at page 855, column 2, Fig. 8 teaching depletion region from 0.5 nm – 1.5 nm).  










Monceau also teaches that the depletion region defines a decrease in the normalized content of the dopant of at least 0.04 %/nm (see Monceau at page 855, column 2, Fig. 8 teaching a distribution profile of magnesium through an alumina grain showing a decrease in the dopant content from the enriched region (0.5 nm) to the depletion region (1.5 nm) using XPS).  As such, one of ordinary skill in the art would have recognized that Monceau did not use TOF-SIMS to plot the concentration of the dopant in the α-alumina body from the enriched region to the depletion region but has anticipated the decrease in the dopant concentrations from the enriched region to the depletion region in the α-alumina body using quantitative XPS analysis.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a depletion region defining a decrease in the normalized content of the dopant of at least 0.04 %/nm if/when measured by Time-of-Flight Secondary Ion Mass Spectrometry (TOF-SIMS)  is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the 

Regarding claim 2, Monceau teaches that the body comprises a maximum normalized dopant content difference of at least 35% (see Monceau at page 855, column 2, Fig. 8 teaching a distribution profile of magnesium through an alumina grain, wherein the Cmax can correspond to the 1.6 to 3.6 % for the α-alumina doped with 550 ppm magnesia or 3.4 to 4.8 % for the α-alumina doped with 1650 ppm magnesia and the Cmin can correspond to the 0.02 % for both α-alumina doped with 550 ppm and 1650 ppm magnesia using XPS analysis to measure the maximum normalized dopant content difference or ΔC = Cmax – Cmin).     As such, one of ordinary skill in the art would have recognized that Monceau did not use TOF-SIMS to measure and plot the Cmax or greatest normalized dopant content concentration of the dopant, and Cmin or the dopant concentration when the depletion region ends and when the dopant region begins in the α-alumina body but has anticipated that there is a significant decline in the dopant concentrations between the enriched (0.5 nm) and depletion (1.5 nm) regions using XPS analysis.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a maximum normalized dopant content difference of at least 35% if/when measured by TOF-SIMS is expected to follow 













Regarding claim 3, Monceau teaches that the change of a dopant content in the depletion region is greater than a change of a dopant content in the enriched region or a change of a dopant content in the doped region (see Monceau at page 855, column 2, Fig. 8 teaching a distribution profile of magnesium through an alumina grain showing an abrupt change in the dopant concentration between 0.5 nm and 1.5 nm regions compared to the dopant concentration between the 1.5 nm and 100 nm regions).   As such, one of ordinary skill in the art would have recognized that Monceau did not use TOF-SIMS to plot the decline or change in the dopant concentration in the depletion region compared to the enriched and doped regions but has anticipated that the change in the dopant concentration in the depleted region is greater than a change of dopant concentration in the enriched region or doped region in the α-alumina body using quantitative XPS analysis.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
Thus the product, α-alumina doped with magnesia having a change of a dopant content in the depletion region is greater than a change of a dopant content in the enriched region or a change of a dopant content in the doped region as measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.













Regarding claim 4, Monceau teaches that the decrease in the normalized content of dopant in the depletion region is at least 3 times greater than a decrease in the normalized dopant content in the doped region (see Monceau at page 855, column 2, Fig. 8 teaching a distribution profile of magnesium through an alumina grain showing a quick decline in the dopant concentration between 0.5 nm and 1.5 nm regions but no sharp decline between the depletion (1.5 nm) and doped (100 nm) regions using quantitative XPS analysis).   As such, one of ordinary skill in the art would have recognized that Monceau did not use TOF-SIMS to plot the decline or change in the dopant concentration in the depletion region in comparison to the doped region but has anticipated the a sharp decline in the dopant concentrations between the depletion and doped regions in the α-alumina body using quantitative XPS analysis.

Thus the product, α-alumina doped with magnesia having a decrease in the normalized content of dopant in the depletion region is at least 3 times greater than a decrease in the normalized dopant content in the doped region if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.

Regarding claim 6, Monceau teaches that the doped region extends for a greater length in the body than the enriched region (see Monceau at page 855, column 2, Fig. 8 teaching a doped region (from 1.5 nm to 100 nm) and an enriched region (from 0.0 nm to 1.5 nm) showing that the doped region extends for a greater length in the body than the enriched region).

Regarding claim 7, Monceau teaches that decrease in the normalized dopant content of the dopant in the doped region is not greater than 0.03 %/nm (see Monceau at page 855, 
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a decrease in the normalized dopant content of the dopant in the doped region is not greater than 0.03 %/nm if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.

Regarding claim 8, Monceau teaches that the doped region extends for a greater length in the body than the depletion region (see Monceau at page 855, column 2, Fig. 8 teaching a doped region (from 1.5 nm to 100 nm) and an depletion region (from 0.5 nm to 1.5 nm) showing that the doped region extends for a greater length in the body than the depletion region).

Regarding claim 11, Monceau teaches that the body comprises alpha alumina and the dopant  (see Monceau at page 852, column 1, paragraph 2 first sentence teaching that the study concerns the influence of the thermal treatment conditions of α-alumina powders doped with magnesia, wherein the body is α-alumina and a dopant contained in the body).

Regarding claim 12, Monceau teaches that the body consists essentially of alpha alumina and the dopant (see Monceau at page 852, column 1, paragraph 2 first sentence teaching that the study concerns the influence of the thermal treatment conditions of α-alumina powders doped with magnesia, wherein the body is α-alumina and a dopant contained in the body).

Regarding claim 13, Monceau teaches that the dopant consists essentially of magnesium or magnesium oxide (see Monceau at page 852, column 1, paragraph 2 first sentence teaching that the study concerns the influence of the thermal treatment conditions of α-alumina powders doped with magnesia, and see Monceau at page 852, column 2, paragraph 3, second sentence teaching that the dopant is magnesia or magnesium oxide or MgO).











Regarding claim 18, Monceau teaching an abrasive particulate comprising a body and a dopant contained in the body (see Monceau at page 852, column 1, paragraph 2 first sentence teaching that the study concerns the influence of the thermal treatment conditions of α-alumina 
the dopant is non-homogenously distributed throughout the body (see Monceau at page 852, column 1, paragraph 2, last sentence teaching a report on a systematic study of cation redistributions (dopants and impurities) near the surface of alumina powder, thus the dopant is non-homogeneously distributed throughout the body), and 
body comprises a maximum normalized dopant content difference of at least 35% (see Monceau at page 855, column 2, Fig. 8 teaching a distribution profile of magnesium through an alumina grain, wherein the Cmax can correspond to the 1.6 to 3.6 % for the α-alumina doped with 550 ppm magnesia or 3.4 to 4.8 % for the α-alumina doped with 1650 ppm magnesia and the Cmin can correspond to the 0.02 % for both α-alumina doped with 550 ppm and 1650 ppm magnesia using XPS analysis to measure the maximum normalized dopant content difference or ΔC = Cmax – Cmin).     As such, one of ordinary skill in the art would have recognized that Monceau did not use TOF-SIMS to measure and plot the Cmax or greatest normalized dopant content concentration of the dopant, and Cmin or the dopant concentration when the depletion region ends and when the dopant region begins in the α-alumina body but has anticipated that there is a significant decline in the dopant concentrations between the enriched (0.5 nm) and depletion (1.5 nm) regions using XPS analysis.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a maximum normalized dopant content difference of at least 35% when/if measured by TOF-SIMS is expected to follow .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Monceau (D. Monceau, et.al, Surface segregation and morphology of Mg-doped α-alumina powders,) (hereinafter referred to as “Monceau”).

























Regarding claim 5, Monceau teaches the abrasive particulate as applied to claim 1 above and further teaches that the enriched region extends for not greater than 500 nm from the exterior surface of the body toward a central point of the body (see Monceau at page 855, column 2, Fig. 8 teaching an enriched region from 0.0 nm to 0.5 nm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 17, Monceau teaches the abrasive particulate as applied to claim 1 above and further teaches that the abrasive particulate comprises a mean particle size of at least 0.1 microns and not greater than 5000 microns (see Monceau at page 853, column 2, paragraph 2, 2nd – 3rd sentence from the end of the paragraph teaching that the size of the grains is between 50 nm and 400 nm (or 0.05 microns and 0.4 microns)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 


Claims 1 – 8, 10 – 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (U.S. Pat. No. 5,164,348) in view of Yener, et al. (U.S. Pub. No. 2013/0180180 A1) (hereinafter referred to as “Yener”). 

Regarding claim 1, Wood teaches an abrasive particulate (see Wood at C2 L59 teaching abrasive grits), comprising a body and a dopant contained in the body (see Wood at C2 L65-67 teaching comprising of alpha alumina (body) and at least one metal, as a modifying additive (dopant)), wherein 
the dopant is non-homogenously distributed throughout the body (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure, thus the dopant is non-homogenously distributed), 
and defines the following regions in the body: an enriched region abutting an exterior surface of the body and having a first dopant content (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure, thus an enriched region abutting an exterior surface of the body having a first dopant content),
a doped region in a central region of the body and different than the enriched region, the doped region having a second dopant content (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure, thus a doped region having a second dopant content not abutting an exterior surface of the body),





























Wood does not teach a depletion region defining a decrease in the normalized content of the dopant of at least 0.04 %/nm.



Yener teaches an abrasive particulate (see Yener at [0008] teaching a particulate material including a shaped abrasive particle having a body and dopant), wherein 
the dopant is non-homogenously distributed throughout the body (see Yener at [0126] teaching that the composite shaped abrasive particles may comprise various concentrations of dopant in different regions within the body, thus the dopant is non-homogenously distributed), 
and defines the following regions in the body: an enriched region abutting an exterior surface of the body and having a first dopant content (see Yener at [0149] and Fig. 7, also shown below, teaching a shaped abrasive particle 700, with a first layer 721 or enriched region that intersect and define the exterior side surfaces 704, 705, and 706. and see Yener at [0117] teaching that the composite shaped abrasive particles may comprise various concentrations of 

    PNG
    media_image2.png
    569
    521
    media_image2.png
    Greyscale

a doped region in a central region of the body and different than the enriched region, the doped having a second dopant content (see Yener at [0151] and Fig. 7 teaching a third layer 724 may represent a central region or doped region, and see Yener at [0117] teaching that the composite shaped abrasive particles may comprise various concentrations of dopant in different regions within the body, thus the third layer 724 having a second dopant content); and
a depletion region between the enriched region and doped region, the depletion region defining a decrease in the normalized content of the dopant of at least 0.04%/nm (see Yener at [0150] and Fig. 7 teaching a second layer 723 or depletion region may define an intermediate layer between the first layer 721 and third layer 724; a second layer or depletion region having a dopant concentration differing from a dopant concentration within the first layer 721 as described in other embodiments in the invention (see Yener at [0150]).  
Yener also teaches that a particular manner of providing the dopant precursor may facilitate particular placement and concentration of the corresponding dopant in the finally-formed shaped abrasive particle (see Yener at [0103]).  Yener further teaches that any of the features of the embodiments (e.g. multiple portions, multiple layers, diffusion interfaces, 
Yener at [0138] teaches that a dopant may diffuse from one adjacent layer into another during processing, and controlled processing may facilitate the controlled diffusion of a dopant between layers, such that controlled delivery of a dopant material initially present in a single layer may be transmitted to one or more adjacent layers to form a suitable composite shaped abrasive particle having particular contents of dopants, or even exhibit step function diffusion boundaries.  Yener further teaches that a body may include a diffusion interface 659 that can define a step function difference in a concentration of at least one dopant between the first layer 657 and the second layer 658 (see Yener at [0143] and Fig. 6B).  Yener at [0207] teaches that the diffusion interface is evident based on the difference on the doping material concentration as shown for example 1.   As such, it would have been obvious to one skilled in the art to understand that there is a diffusion interface, meeting claimed depletion layer, based on the dopant diffusion from one adjacent layer into another during processing, but a quantitative analysis of the dopant concentration in the depletion region is not taught.
However, Yener also teaches that the difference in dopant material concentration between any of the layers can be at least 5%, or even at least about 90% as defined by the equation [C1-C2)/C1]x100%, wherein C1 is the layer of higher concentration of dopant material and C2 is the layer of lower dopant material concentration (see Yener at [0121]).  And Yener at [0124] teaches that the central region can be formed to have a first dopant concentration that is different than the second dopant concentration of a peripheral region within the body, and in some instances, the second dopant concentration may be greater than the first dopant concentration.

There is a prima facie expectation that the abrasive particle(s) of Wood and Yener would have a region that meets the claimed depletion region defining a decrease in the normalized content of the dopant of at least 0.04 %/nm because the abrasive particulate in both Wood and Yener comprises an enriched and doped region with different dopant concentrations. As the enriched and doped regions are not equal, it is expected that there would be some area between those regions that would possess a difference in dopant concentration of at least 0.04%/nm absent evidence to the contrary and thereby meeting ‘depletion region’ as claimed.
Further, in view of the substantially similar structure of the α-alumina doped particle with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped particle with magnesia having a depletion region defining a decrease in the normalized content of the dopant of at least 0.04 %/nm when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products. In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.


Regarding claim 2, Wood and Yener teach the limitations as applied to claim 1 above and Yener further teaches that the body comprises a maximum normalized dopant content difference of at least 35% (see Yener at [0121] teaching that the difference in dopant material concentration between any of the layers can be at least 5%, or even at least about 90% as defined by the equation [C1-C2)/C1] x100%, wherein C1 is the layer of higher concentration of dopant material and C2 is the layer of lower dopant material concentration).  C1 can correspond to Cmax and C2 can correspond to Cmin to measure the maximum normalized dopant content difference or ΔC = Cmax – Cmin).     As such, one of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to measure and plot the Cmax or greatest normalized dopant content concentration of the dopant, and Cmin or the dopant concentration when the depletion region ends and when the dopant region begins in the α-alumina body but Yener teaches dopant material concentration between any of the layers can be at least 5%, or even at least about 90%.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a maximum normalized dopant content difference of at least 35% if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to 

































Regarding claim 3, Wood and Yener teach the limitations as applied to claim 2 above and Wood further teaches a change of a dopant content in the depletion region is greater than a change of a dopant content in the enriched region or a change of a dopant content in the doped region (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure). In addition, Wood also teaches that the concentration differential is thought to be as a result of greater concentrations of metal ions being at the surface caused by lack of penetration of the liquid vehicle into the interior of the porous grits or by outward migration of the metal ions once impregnated into the interior as drying occurs (see Wood at C5 L46-51).  
As such, there is a prima facie expectation that there is a depletion region in the abrasive particle in Wood wherein the change in the dopant content is greater than the change of dopant content in the enriched or doped region because the depletion region is the layer between the enriched region near the surface having a high dopant concentration and the doped region in the body having a lower dopant concentration.  
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  


Regarding claim 4, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the decrease in the normalized content of dopant in the depletion region is at least 3 times greater than a decrease in the normalized dopant content in the doped region (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure). In addition, Wood also teaches that the concentration differential is thought to be as a result of greater concentrations of metal ions being at the surface caused by lack of penetration of the liquid vehicle into the interior of the porous grits or by outward migration of the metal ions once impregnated into the interior as drying occurs (see Wood at C5 L46-51).  
As such there is a prima facie expectation that there is a depletion region in the abrasive particle in Wood wherein the decrease in the normalized dopant content is at least 3 times greater than a decrease in the normalized dopant content in the doped region because the 
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a decrease in the normalized content of dopant in the depletion region is at least 3 times greater than a decrease in the normalized dopant content in the doped region if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.

Regarding claim 5, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the enriched region extends for not greater than 500 nm from the exterior surface of the body toward a central point of the body (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure). In 
As such there is a prima facie expectation that the enriched region extends for not greater than 500 nm from the exterior surface of the body toward the central part of the body because the impregnation or doping typically produces higher concentrations at or near the surface than in the interior of the abrasive particle as a result of greater concentrations of dopant being at the surface caused by lack of penetration of the dopant or outward migration of the dopant once impregnated in the interior as drying occurs.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having an enriched region that extends for not greater than 500 nm from the exterior surface of the body toward a central point of the body is expected to follow from the substantially similar structure of the claimed and prior art products.  

Regarding claim 6, Wood and Yener teach the limitations as applied to claim 1 above and Yener further teaches that the doped region extends for a greater length in the body than the enriched region (see Yener at [0152] and Fig 7 teaching that the body 701 can be formed such that a central region can take up a greater volume portion of the total volume of the body 

Regarding claim 7, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that decrease in the normalized dopant content of the dopant in the doped region is not greater than 0.03 %/nm (see Wood at C5 L46-51 teaching that the concentration differential is thought to be as a result of greater concentrations of metal ions being at the surface caused by lack of penetration of the liquid vehicle into the interior of the porous grits or by outward migration of the metal ions once impregnated into the interior as drying occurs).  
As such there is a prima facie expectation that there is a doped region in the abrasive particle in Wood wherein the decrease in the normalized dopant content is not greater than 0.03 %/nm because the dopant migration is less in the doped region compared to the enriched region or at the surface of the body.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a decrease in the normalized dopant content of the dopant in the doped region is not greater than 0.03 %/nm if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being 

Regarding claim 8, Wood and Yener teach the limitations as applied to claim 1 above and Yener further teaches that that the doped region extends for a greater length in the body than the depletion region (see Yener at [0152] and Fig 7 teaching that the body 701 can be formed such that a central region can take up a greater volume portion of the total volume of the body as compared to a volume portion of a peripheral region).  As such, there is a prima facie expectation that the doped region extends for a greater length in the body than the depletion region.

Regarding claim 10, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the doped region extends for a length of at least 3000 nm in the body (see Wood at C10, L2-3, and Table II teaching average diameter of the grits.  In Table 2, an abrasive grit can have an average diameter of 430 micrometers or 430000 nm).  Because the average grit size of the abrasive is higher than 3000 nm, Wood implicitly teaches that the doped region in the central region of the body and different than the enriched region can extend for a length of at least 3000 nm in the body.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 11, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the body comprises alpha alumina and the dopant (see Wood at C2 L65-67 teaching comprising of alpha alumina (body) and at least one metal, as a modifying additive (dopant)).

Regarding claim 12, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the body consists essentially of alpha alumina and the dopant (see Wood at C2 L65-67 teaching comprising of alpha alumina (body) and at least one metal, as a modifying additive (dopant)).

Regarding claim 13, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the dopant consists essentially of magnesium or magnesium oxide (see Wood at C3 L1-2 teaching preferred additive metals (dopant) wherein magnesium is in the list).

Regarding claim 14, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the body comprises at least 1 wt% dopant and not greater than 14 wt% dopant based on the total weight of the body (see Wood at C2 L65-66 teaching preferably about 1% to about 30% by weight of the modifying additive).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 15, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the body comprises at least 4 wt% dopant based on the total weight of the body (see Wood at C2 L65-66 teaching preferably about 1% to about 30% by weight of the modifying additive).  In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 17, Wood and Yener teach the limitations as applied to claim 1 above and Wood further teaches that the abrasive particulate comprises a mean particle size of at least 0.1 microns and not greater than 5000 microns (see Wood at C10, L2-3, and Table II teaching average diameter of the grits.  In Table 2, an abrasive grit can have an average diameter of 430 micrometers or microns).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 18, Wood teaches an abrasive particulate (see Wood at C2 L59 teaching abrasive grits), comprising a body and a dopant contained in the body (see Wood at C2 L65-67 teaching comprising of alpha alumina (body) and at least one metal, as a modifying additive (dopant)), wherein 
the dopant is non-homogenously distributed throughout the body (see Wood at C5 L42-45 teaching that the impregnation typically produces impregnated grits with higher concentrations of metal oxide additive at or near the surface than in the interior of the impregnated structure, thus the dopant is non-homogenously distributed), 
But Wood does not teach that the body comprises a maximum normalized dopant content difference of at least 35%.  However, Wood teaches that the additive is added to a liquid vehicle to provide an impregnation mixture or solution, that is then imbibed or doped into the porous grits of calcined alumina (see Wood at C5 L29-34).  Wood also teaches that the concentration differential is thought to be as a result of greater concentrations of metal ions being at the surface caused by lack of penetration of the liquid vehicle into the interior of the porous grits or by outward migration of the metal ions once impregnated into the interior as 
Furthermore, Yener teaches a particulate material including a shaped abrasive particle having a body and dopant (see Yener at [0008]).  Yener also teaches that the composite shaped abrasive particles may comprise various concentrations of dopant in different regions within the body, thus the dopant is non-homogenously distributed (see Yener at [0126]).  Yener also teaches that a particular manner of providing the dopant precursor may facilitate particular placement and concentration of the corresponding dopant in the finally-formed shaped abrasive particle (see Yener at [0103]).  Yener further teaches that any of the features of the embodiments (e.g. multiple portions, multiple layers, diffusion interfaces, differences in thickness, etc.) can be part of a single particle (see Yener at [0195]).  Yener teaches that the shaped abrasive particles of the embodiments in the application can include a plurality of layers including a variety of different two-dimensional shapes (see Yener at [0140]).  
Yener further teaches that the difference in dopant material concentration between any of the layers can be at least 5%, or even at least about 90% as defined by the equation [C1-C2)/C1] x100%, wherein C1 is the layer of higher concentration of dopant material and C2 is the layer of lower dopant material concentration).  C1 can correspond to Cmax and C2 can correspond to Cmin to measure the maximum normalized dopant content difference or ΔC = Cmax – Cmin) (see Yener at [0121]).  As such, one of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to measure and plot the Cmax or greatest normalized dopant content concentration of the dopant, and Cmin or the dopant concentration when the depletion 
As such, there is a prima facie expectation that the abrasive particles in Wood and Yener comprises a body and a dopant contained in the body, wherein the dopant is non-homogenously distributed throughout the body comprising a maximum normalized dopant content difference of at least 35%.
Based on the substantially similar structure of the α-alumina doped with magnesia in the prior art and the claimed invention, the Examiner has a reasonable basis to believe that the claimed and prior art products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus the product, α-alumina doped with magnesia having a maximum normalized dopant content difference of at least 35% if/when measured by TOF-SIMS is expected to follow from the substantially similar structure of the claimed and prior art products.  In the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (Paragraph 0093 of the instant specification). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wood and Yener, as applied to claim 1 above, and further in view of Louapre et al. (U.S. Pub. No. 2015/0000209 

Regarding claim 16, Wood and Yener teach the limitations as applied to claim 1 above. However, Wood and Yener does not teach that the body is an exploded abrasive particle and has a radius of curvature of not greater than 115 microns.

First, it is noted that “exploded” abrasive material pertains to the process of making the abrasive. As ‘exploded’ has not been given a special definition, the plain meaning of ‘exploded’ has been utilized to construe the claim.  Additionally, exploded does not invoke a particular structure such as size or composition. Therefore, ‘exploded’ abrasive particle is not seen to differ structurally from the applied prior art of Wood and Yener.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).  
Louapre teaches an abrasive article (see Louapre at [0034]).  Louapre further teaches   a body comprising an alpha alumina (see Louapre at [0040]) and a magnesium dopant material (see Louapre at [0073]).  Louapre also teaches that after extrusion of the abrasive particles, it can be place in various treating zones or processes, wherein the processes include comminuting (see Louapre at [0068] – [0069]).  Thus, the abrasive particle is exploded as evidenced by Garg.  Comminuting or “explosive comminution” is when lumps of dried gel are placed in the furnace, the vaporizable material in the lumps expands explosively causing them to fly apart leaving smaller particles (see Garg at C3 L6 – 8).  Garg further teaches that the violent nature of this process has led to it being described familiarly as “explosive comminution” (see Garg C3 L13-14).  

prima facie case of obviousness exists (see MPEP § 2144.05). 
Louapre further teaches that the radius of curvature of the corners is calculated on optical images taken with an Olympus DSX microscope (see Louapre at [0138]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to measure the abrasive grits with optical images taken with an Olympus DSX microscope as outlined by Louapre and show that the shaped abrasive particles have a radius of curvature that would read on the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Louapre (US 2016/0340564 A1) teaching an abrasive particle with non-homogeneously distributed dopant concentrations in Fig. 5B and Yener (US 2015/0218430 A1) teaching a shaped abrasive particle with non-homogeneously distributed dopant concentrations in Fig. 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731